Citation Nr: 1418668	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for stomach disorder, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing held at the Boise, Idaho, RO. A copy of the transcript has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue(s) of entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision dated in July 1997, the RO denied the Veteran entitlement to service connection for an undiagnosed illness manifested by abdominal pain and vomiting and entitlement to service connection for irritable bowel syndrome. 

2. The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not file a timely notice of disagreement. 

3. The evidence received since July 1997 is neither cumulative, nor redundant of the evidence previously of record and by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The July 1997 RO decision denying service connection for an undiagnosed illness manifested by abdominal pain and vomiting and entitlement to service connection for irritable bowel syndrome is final. 38 U.S.C.A. §§ 7103, 7104 (West 1996); 38 C.F.R. § 20.1100 (1997).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

January 2010 and March 2010 pre-adjudication letters explained the evidence necessary to substantiate a claim for service connection. The letters also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letters were provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim. Kent v. Nicholson, 20 Vet.App. 1, 9-10 (2006). In notifying the claimant of what evidence would be considered new and material, VA must examine the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case. Id. The March 2010 letter notified the Veteran of the bases of the last denial of his claim for service connection for a stomach disorder, to include as due to an undiagnosed illness.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment. In regard to VA's duty to assist, it is clear that no further assistance is needed to substantiate the Veteran's request to reopen his previously denied claim for a stomach disorder, to include as due to an undiagnosed illness. The underlying claim of service connection for a stomach disorder, to include as due to an undiagnosed illness is being remanded for further notification and development for reasons explained in greater detail below. Thus, no further discussion of the VCAA with respect to the adjudication of the present appeal is necessary at this time.


New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002). If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's initial claims of an undiagnosed illness manifested by abdominal pain and vomiting and entitlement to service connection for irritable bowel syndrome were denied by a RO rating decision dated July 1997. The basis for the denial was that there was no evidence the Veteran's undiagnosed illness manifested by abdominal pain and vomiting and entitlement to service connection for irritable bowel syndrome were incurred in or caused by service. The Veteran did not appeal this decision; therefore, it became final. 38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in January 2010. The evidence added to the record since July 1997 denial included an April 2011 VA examination, and various statements, including testimony at the June 2012 Video hearing, with the Veteran asserting that he has had a stomach disorder, including abdominal pain and vomiting since his active duty service. The Board finds that this evidence is both new and material. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness, is reopened.



REMAND

Prior to adjudicating the claim of entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness, additional development is necessary. See 38 C.F.R. § 19.9 (2012).

Service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2). A Persian Gulf War VA examination for undiagnosed illnesses should be provided to include an opinion on direct service connection for any diagnosed stomach condition and/or an opinion as to whether any undiagnosed stomach condition is related to his Persian Gulf War service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of any stomach disorder, in particular, whether the Veteran's has a diagnosed stomach condition that is due in whole or in part to active service or alternatively an undiagnosed stomach condition that is due to an undiagnosed illness and associated with his service in the Persian Gulf.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the statements from the Veteran and his mother describing the symptomatology associated with his stomach condition.   

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran as to as to how long his stomach condition has continued. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran has a stomach disorder that is due in whole or in part to his active service.  

f. The examiner must also provide an opinion as to whether the Veteran has an undiagnosed stomach condition that is due to his active duty service in the Persian Gulf.

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


